        Case 2:16-md-02724-CMR Document 860 Filed 02/15/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                            MDL 2724
PRICING ANTITRUST LITIGATION                              16-MD-2724

                                                          HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                                PRETRIAL ORDER NO. 75
                          (SPECIAL DISCOVERY MASTER FEES)


       AND NOW, this 15th day of February 2019, upon consideration of the application for

fees and costs incurred by Special Discovery Master Bruce Merenstein for the months of

December 2018 and January 2019, which was submitted to the Court and Liaison Counsel

pursuant to Pretrial Order No. 49, and finding that the work, fees and costs reflected thereon are

Areasonably necessary@ for the fulfillment of the Special Discovery Master=s duties, and without

objection from counsel, it is hereby ORDERED that the application for fees and costs is

APPROVED in full. Plaintiffs and Defendants shall each make payment of an equal half share

of the approved amount directly to Special Discovery Master.

       It is so ORDERED.



                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe
                                                     ____________________
                                                     CYNTHIA M. RUFE, J.
